*662Opinion delivered by
Mr. Justice Negrón Fernández
in which Mr. Justice Sifre concurs.
I am in agreement with the opinion, on reconsideration, rendered today, ratifying the general principles set forth in our preceding Per Curiam decision. However, since I do not believe that the principles strictly apply to the situation in question, I deem it convenient to state precisely the applicable rules, making the proper distinction between the two situations which occur most frequently.
When the case deals with the withdrawal of professional representation without the client’s consent, the attorney should request the court’s leave, stating the reasons in writing, —with notice to his client and to the adverse party— to withdraw from the case. The court — depending on whether or not it regards said reasons as justified — may grant or refuse leave, and if granted, it should decree that henceforth the attorney’s name be eliminated from the case.
When the withdrawal takes place because the client himself has relieved the attorney of his representation, or when the client has agreed with the attorney to terminate the professional representation, then the latter, although he is bound to communicate to the court — in writing, with notice also to his client and to the adverse party — that his services have terminated, is not subject to the alternative of an order denying his elimination as attorney in the case, or requiring him to continue his obligation towards his ex-client, unless there are express or implied conditions in the agreement to terminate the services, for it is not a request for leave to withdraw — for reasons which the attorney considers justifiable but may not be so — the representation which his client has entrusted to him and which he has not withdrawn nor consented to withdraw.
•In the-first of the two instances which I have considered in stating my view, the court should exercise a sound judicial discretion in considering .the reasons which the attorney *663gives for making his request, and it might happen that the court, even over the client’s objection, may grant him permission to withdraw from the case. ..
In the latter instance, which is the one prevailing herein, unless attorney’s motion stating that he. has withdrawn from the case be challenged by the client or unless the client claims certain specific services which the attorney bound himself to render, when he agreed with his client to terminate his representation, the court should' enter an order eliminating him as attorney in the case,
As to the professional relation between Mr. Reyes Delgado and his client, neither of the two, exceptions set forth in the second instance is involved, and, although Reyes Delgado should have timely informed the court- about the termination of his services, his failure to do so- does not constitute, once the facts are known, a nonco'mpliance with his duties towards his client, or an abandonment of the case;